Exhibit 10.33
Tandy Brands Accessories, Inc.
2011 Performance Unit Award Agreement
This award agreement (“Award Agreement”) sets forth the terms and conditions of
the 2011 Performance Unit Program (the “Program”) which is governed by the Tandy
Brands Accessories, Inc. 2002 Omnibus Plan (the “Plan”). This Award Agreement,
together with the Plan, govern the rights under the Program with respect to the
performance-based units (each, a “Performance Unit”) Awards granted under this
Award Agreement, and set forth all of the conditions and limitations affecting
such rights. Terms used in this Award Agreement that are not otherwise defined
herein shall have the meanings ascribed to them in the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement. For purposes of this Award Agreement, “Company” means Tandy
Brands Accessories, Inc., its affiliates, and/or its subsidiaries.
Award and Program Provisions

1.  
Performance Units Granted:                      Performance Units granted to
                     (the “Participant”).
  2.  
Date of Grant: July 1, 2010.
  3.  
Performance Cycle. The performance cycle commences on July 1, 2010, and ends on
June 30, 2013 (the “Performance Cycle”).
  4.  
Performance Unit. The value of a single Performance Unit shall equal $1.00. Each
Performance Unit shall be comprised 50% of cash and 50% of phantom shares of the
Common Stock of the Company, subject to adjustment in accordance with Section 14
of this Award Agreement. The number of phantom shares of Common Stock
attributable to the Award shall be determined based upon the Fair Market Value
of the Common Stock of the Company on the date of grant, which was $_____.
  5.  
Performance Measure – Earnings Per Share. Earnings Per Share (“EPS”) shall be
determined by dividing the Company’s consolidated net income or loss by the
number of basic common shares of the Company for each twelve-month period, which
shall begin each July 1 and end on the following June 30, in the Performance
Cycle (each, a “Performance Year”). All amounts necessary to calculate EPS for
each Performance Year shall be determined in accordance with generally accepted
accounting principles in the United States and, to the extent possible, based on
disclosures in the Company’s consolidated financial statements; provided,
however, with respect to the determination of:

  (a)  
consolidated net income or loss, the Company’s consolidated financial statements
shall be adjusted to exclude, as applicable, the following possible actions or
effects:

  (i)  
the cumulative effect(s) of changes in accounting principles;

 

 



--------------------------------------------------------------------------------



 



    (ii)  
extraordinary items;
    (iii)  
recognized capital gains or losses; and
    (iv)  
such one-time, non-operating items as determined by the Board; and

  (b)  
the number of basic common shares, the calculation shall:

  (i)  
be made in accordance with the provisions of Financial Accounting Standards
Board Statement No. 128, “Earnings per Share,” as amended and interpreted as of
the date of this Award Agreement and without regard to subsequent revisions,
amendments, interpretations, or replacements; and
    (ii)  
exclude the effects, if any, during the Performance Cycle of:

  (A)  
the issuance of securities in connection with the acquisition of assets or a
business;
    (B)  
the declaration or payment of a stock dividend;
    (C)  
any recapitalization resulting in a stock split-up, combination, or exchange of
shares of Common Stock; or
    (D)  
other increase or decrease in such shares of Common Stock effected without
receipt of consideration by the Company.

6.  
Amount of Performance Unit Award Earned: If not previously forfeited, on
June 30, 2013, the Participant shall vest in and have a nonforfeitable right to
the percentage of Performance Units that equals the average of the Achievement
Percentages attained for each Performance Year in the Performance Cycle that
corresponds with the EPS Performance Level Achieved for each such year as set
forth in the table below.

                                  Performance   EPS Performance Level Achieved  
    Year Ending   (Income (Loss))       June 30,   Threshold     Target    
Maximum  
 
  2011   $                          $                          $
                      
Achievement Percentage
        50 %     100 %     200 %
 
  2012   $                          $                          $
                      
Achievement Percentage
        50 %     100 %     200 %
 
  2013   $                          $                          $
                      
Achievement Percentage
        50 %     100 %     200 %

   
The Achievement Percentage for each Performance Year shall be interpolated to
the actual EPS achieved for that Performance Year; provided, however, that if
the actual EPS achieved for any Performance Year is (i) less than the
corresponding threshold level set forth above, the Achievement Percentage for
such Performance Year shall be 0% or (ii) greater than the corresponding maximum
level set forth above, the Achievement Percentage for such Performance Year
shall be 200%.

 

-2-



--------------------------------------------------------------------------------



 



   
As described above, the percentage of Performance Units that shall vest at the
end of the Performance Cycle shall be calculated by averaging the Achievement
Percentages attained for each Performance Year in the Performance Cycle. By way
of example, but not limitation:

  •  
If the actual EPS Performance Level Achieved for each of 2011, 2012 and 2013 was
$_____, $_____ and $_____, respectively, the corresponding Achievement
Percentages for each of 2011, 2012 and 2013 would be  _____%,  _____% and
 _____%, respectively.
    •  
Based on the foregoing, the percentage of Performance Units that would vest at
the end of the Performance Cycle would be the average of the Achievement
Percentages, or  _____%.
    •  
As a result, the Performance Units earned would equal                     
multiplied by  _____%, or                      Performance Units.
    •  
Of the                      Performance Units earned, the Participant would be
entitled to receive (a)  $                     (calculated by multiplying
                     Performance Units by $1.00 and multiplying the product by
50%), and (b) $                     (calculated by multiplying
                     Performance Units by $1.00 and multiplying the product by
50%, then, dividing by $                    , the Fair Market Value of the
Company’s Common Stock on the date of grant, and then, multiplying by
$                    , the Fair Market Value of the Company’s Common Stock on
the date of payment). For purposes of this example, we are assuming a Fair
Market Value of $                     on the date of payment.

7.  
Settlement of Award: The Performance Units which vest pursuant to Section 6 of
this Award Agreement shall be settled, in cash, by the Company as provided in
Section 9 of this Award Agreement. Notwithstanding the foregoing, the Company
may, in its sole and absolute discretion, settle the phantom shares attributable
to the Award in shares of Common Stock of the Company.
  8.  
Eligibility for Earned Performance Units: A Participant will be eligible to
receive Performance Units in which the Participant has a vested interest
pursuant to Section 6 of this Award Agreement only if:

  (a)  
The Participant was approved as a participant for the Performance Cycle; and
    (b)  
(i) The Participant:

  (A)  
continues to be employed by the Company through the end of the Performance
Cycle; or
    (B)  
experiences a Termination of Service during the Performance Cycle due to death,
Total and Permanent Disability or Retirement.
       
For the purposes of this Agreement, “Retirement” shall mean any Termination of
Service solely due to retirement upon attainment of age 65, permitted Early
Retirement as determined by the Committee, or Termination of Service by the
Company without Cause. Early Retirement shall mean the Participant’s Termination
of Service with the Company: (i) after attainment of age 55, but before
attainment of age 65; and (ii) after completion of 15 years of service.

 

-3-



--------------------------------------------------------------------------------



 



     
Cause shall mean the Participant’s commission of any of the following: (1)
violation of any restrictive covenant in any applicable employment, bonus or
similar agreement with the Company, provided that such act shall have been
detrimental to the Company; (2) Participant’s willful misconduct, malfeasance,
negligence in the performance or intentional nonperformance of any of
Participant’s material duties and responsibilities hereunder; (3) Participant’s
dishonesty or fraud with respect to the business, reputation or affairs of the
Company; (4) fraud, misappropriation or embezzlement of funds or other property
of the Company, (5) Participant’s conviction of a felony crime which, in the
opinion of the Board of Directors of the Company, brings Participant or the
Company into disrepute or causes harm to the Company’s business, customer
relations, financial condition or prospects, or (6) violation of any statutory
or common law duty of loyalty to the Company. For purposes of this Agreement, no
act, or failure to act, on the part of the Participant shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company); or

  (ii)  
There is a Change of Control of the Company during the Performance Cycle.

   
If the Participant experiences a Termination of Service due to death, Total and
Permanent Disability, or Retirement during the Performance Cycle, the
Participant shall be eligible to vest in a fraction of the number of Performance
Units in which the Participant may have otherwise vested under Section 6 of this
Award Agreement for the Performance Cycle had the Participant remained employed
until the end of the Performance Cycle. The fraction of the number of
Performance Units in which the Participant will vest in connection with the
Participant’s Termination of Service due to death, Total and Permanent
Disability, or Retirement will be determined using a numerator which equals the
number of complete Performance Years that have elapsed since the beginning of
the Performance Cycle as of the date of the Participant’s Termination of Service
and a denominator which is equal to the number of Performance Years in the
Performance Cycle. In the event such pro-ration results in the Participant
vesting in a fractional number of Performance Units, the number of Performance
Units in which the Participant will vest will be rounded up to the nearest whole
number.
     
Except as otherwise provided in this Award Agreement, all Performance Units that
are not vested in connection with a Participant’s experiencing a Termination of
Service as a result of the Participant’s death, Total and Permanent Disability,
or Retirement shall be forfeited to the Company. In the event of a Participant’s
death, the Participant’s beneficiary or estate shall be entitled to the
Performance Units to which the Participant otherwise would have been entitled
under the same conditions as would have been applicable to the Participant.
     
If there is a Change of Control of the Company during the Performance Cycle, the
Participant shall vest in and have a nonforfeitable right to 100% of the
Performance Units granted under Section 1 of this Award Agreement without regard
to the actual Achievement Percentage attained for any Performance Year.
  9.  
Time of Payment: Settlement of the Performance Units which vested pursuant to
Section 6 of this Award Agreement, will be made:

 

-4-



--------------------------------------------------------------------------------



 



  (a)  
To a Participant who (i) experiences a Termination of Service as a result of the
Participant’s death, Total and Permanent Disability, or Retirement during the
Performance Cycle, or (ii) remains employed with the Company for the entire
Performance Cycle, as soon as administratively practicable following the end of
the Performance Cycle, but not later than the last day of the calendar year in
which the Performance Cycle ends.
    (b)  
In connection with a Change of Control during the Performance Cycle, within two
and one half (21/2) months following the earlier of the date of a Section 409A
Change of Control or the end of the Performance Cycle.
       
For purposes of this Award Agreement, a “Section 409A Change of Control” shall
mean:

  (i)  
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company;
    (ii)  
any one person, or more than one person acting as a group, acquires (or has
acquired during any twelve (12) month period) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;
    (iii)  
a majority of the members of the Board is replaced during any twelve (12) month
period by directors whose appointment is not endorsed by a majority of the
members of the Board before the date of the appointment or election; or
    (iv)  
any one person, or more than one person acting as a group, acquires (or has
acquired during any twelve (12) month period) assets from the Company that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions.

     
The determination of whether a Section 409A Change of Control has occurred shall
be made in accordance with the provisions of Code Section 409A and the
regulations promulgated thereunder.

10.  
Termination of Service for Other Reasons: In the event a Participant experiences
a Termination of Service during the Performance Cycle by the Company for any
reason other than those reasons set forth in Section 8, this entire Award shall
be forfeited and no payment shall be made to the Participant under this Award
Agreement.
  11.  
Nontransferability: During the Performance Cycle, Performance Units awarded
pursuant to this Award Agreement may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any Transfer, whether voluntary or involuntary, of Performance Units is made,
or if any attachment, execution, garnishment, or lien shall be issued against or
placed upon the Performance Units, the individual’s right to such Performance
Units shall be immediately forfeited to the Company, and this Award Agreement
shall lapse.
  12.  
Community Interest of Spouse: The community interest, if any, of any spouse of a
Participant in any of the Performance Units shall be subject to all of the
terms, conditions and restrictions of this Award Agreement and the Plan, and
shall be forfeited and surrendered to the Company upon the occurrence of any of
the events requiring the Participant’s interest in such Performance Units to be
so forfeited and surrendered pursuant to this Award Agreement.

 

-5-



--------------------------------------------------------------------------------



 



13.  
Rights: A Performance Unit represents an unsecured promise of the Company to pay
cash in the future. Until the Performance Units have vested, the Participant
shall have no rights under this Award Agreement. Notwithstanding the foregoing,
the Participant’s rights under this Agreement do not exceed that of a general
unsecured creditor of the Company.
  14.  
Adjustments: In the event that the outstanding shares of Common Stock are
changed into or exchanged for a different number or kind of capital stock or
other securities of the Company or its successor by reason of merger,
consolidation, recapitalization, reclassification, stock split-up, stock
dividend or combination of shares of Common Stock, the Committee or the Board,
subject to the provisions of the Plan and this Award Agreement, shall make an
appropriate and equitable adjustment in accordance with the provisions of the
Plan in the number and kind of Performance Units under this Award Agreement so
that after such event each Participant’s proportionate interest shall be
maintained as before the occurrence of such event. Any such adjustment made by
the Committee or the Board shall be final and binding upon the Participant, the
Company and all other interested persons.
  15.  
Requirements of Law: The granting of Performance Units under the Program and
Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
  16.  
Tax Withholding: With respect to withholding required upon any taxable event
arising under this Award Agreement, by execution of this Award Agreement or any
related acknowledgement, the Participant shall be deemed to have authorized the
Company to withhold from the cash to be paid as a result of the Participant’s
vesting in the Performance Units, the cash necessary to satisfy the
Participant’s minimum required withholding, if any. The amount of the minimum
required withholding and the cash required to satisfy Participant’s minimum
required withholding, if any, as well as the amount reflected on tax reports
filed by the Company, shall be based on the cash to be paid on the day the
liability is determined by the Company. Notwithstanding the foregoing, the
Company may require that the Participant satisfy any required withholding by any
other means the Company, in its sole discretion, considers reasonable. The
obligations of the Company under this Award Agreement shall be conditioned on
the Participant’s satisfaction of any required withholding.
  17.  
Administration: This Award Agreement and the rights hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and the Award Agreement, all of
which shall be binding upon the Participant.

 

-6-



--------------------------------------------------------------------------------



 



18.  
No Right to Future Grants; No Right of Employment or Continued Employment: In
accepting the Award granted hereunder, the Participant acknowledges that:
(a) the Plan and this Program are established voluntarily by the Company, they
are discretionary in nature and they may be modified, suspended or terminated by
the Company at any time, as provided in the Plan and this Award Agreement;
(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future Awards; (c) all decisions with respect to future
Awards, if any, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Program and Plan is voluntary; (e)  the Award
is not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (f) in the event that a
Participant is an employee of the Company, the Award will not be interpreted to
form an employment contract or relationship with the Company; (g) this Award
shall not confer upon an individual any right to continuation of employment by
the Company, nor shall this Award interfere in any way with the Participant’s or
the Company’s right to terminate employment at any time; and (h)  except as
otherwise specifically provided under this Award Agreement, in the event of the
termination of a Participant’s employment by the Company for any reason, the
right to receive cash under this Award Agreement, if any, will terminate
effective as of the date that the Participant is no longer actively employed and
will not be extended by any notice period mandated under any federal, state,
provincial, or local law (including but not limited to the Worker Adjustment and
Retraining Notification Act).
  19.  
Amendment to the Plan: The Committee may terminate, amend, or modify the Plan
and this Program; provided, however, that no such termination, amendment, or
modification of the Plan or this Program may in any way adversely affect a
Participant’s rights under this Award Agreement, without the consent of the
Participant or the Participant’s designated beneficiary.
  20.  
Successor: All obligations of the Company under the Plan and this Award
Agreement, with respect to the Performance Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
  21.  
Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Award Agreement shall be determined
and governed by the laws of the State of Texas without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Award Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation shall be conducted in the federal or
state courts of the State of Texas.
  22.  
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
  23.  
Settlement in Shares. In the event the Company exercises its discretion and
issues shares of Common Stock of the Company in settlement of the phantom shares
attributable to this Award, evidence of the issuance of the shares of Common
Stock may be accomplished in such manner as the Company or its authorized
representatives shall deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a certificate or
certificates in the name of the Participant or in the name of such other party
or parties as the Company and its authorized representatives shall deem
appropriate. In the event the shares of Common Stock issued pursuant to this
Award Agreement remain subject to any additional restrictions, the Company and
its authorized representatives shall ensure that the Participant is prohibited
from entering into any transaction, which would violate any such restrictions,
until such restrictions lapse. The Participant shall have no rights of a
stockholder of the Company (e.g., no right to vote the shares of Common Stock
underlying the Performance Units or to receive any dividend or dividend
equivalent thereon) until such shares of Common Stock of the Company have been
issued pursuant to this Section 23. The Participant acknowledges that the future
value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty. 

 

-7-



--------------------------------------------------------------------------------



 



            TANDY BRANDS ACCESSORIES, INC.
      By:           Name:           Title:      

 

-8-



--------------------------------------------------------------------------------



 



Tandy Brands Accessories, Inc.
2011 Performance Unit Award Acknowledgement
**If this Acknowledgement is not dated, signed and returned as requested below,
the award of Performance Units pursuant to the Award Agreement attached will be
null and void and there will be no substitute award of Performance Units.**
Please acknowledge your agreement to participate in the Tandy Brands
Accessories, Inc. 2002 Omnibus Plan (the “Plan”), receive performance-based
units (“Performance Units”) under the 2011 Performance Unit Award Agreement
(“Award Agreement”), attached, and to abide by all of the governing terms and
provisions, by signing the following acknowledgement and agreement
(“Acknowledgement”) and returning it to the Chief Financial Officer of Tandy
Brands Accessories, Inc. at 3631 West Davis, Dallas, Texas 75211 within thirty
days of receipt. For purposes of this Acknowledgement, “Company” means Tandy
Brands Accessories, Inc., its affiliates, and/or its subsidiaries.
Agreement to Participate
By signing this Acknowledgement and returning it to the Chief Financial Officer
of Tandy Brands Accessories, Inc., I acknowledge that I have read the Plan and
the Award Agreement dated July 1, 2010, and that I fully understand all of my
rights under the Plan and the Award Agreement, as well as all of the terms and
conditions which may limit my eligibility to retain or receive the Performance
Units or cash payable to me pursuant to the Plan and the Award Agreement.
I further acknowledge and agree that the Performance Units subject to the Award
Agreement shall vest and the restrictions resulting in the forfeiture of the
Performance Units shall lapse, if at all, only during the period of my service
to the Company or as otherwise provided in the Award Agreement (not through the
act of being granted the Performance Units).
I further acknowledge and agree that nothing in the Award Agreement or the Plan
shall confer on me any right with respect to future awards or continuation of my
service to the Company.
I acknowledge receipt of a copy of the Plan, represent that I am familiar with
the terms and provisions thereof, and hereby accept the Award subject to all of
the terms and provisions hereof and thereof. I have reviewed the Award Agreement
and the Plan in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Acknowledgement, and fully understand all
provisions of this Acknowledgement, the Award Agreement and the Plan.
I further acknowledge that the tax consequences associated with the Performance
Units under the Award Agreement are complex and that the Company has urged me to
review the federal, state, and local tax consequences of the award of
Performance Units under the Award Agreement with my own tax advisors. I am
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. I understand that I, and not the Company,
shall be responsible for my own tax liability that may arise as a result of the
Award Agreement.

              Date:                N. Roderick McGeachy, III   

 

 